Sun Capital Advisers Trust® Prospectus – May 1, 2010 Initial Class Shares Asset Allocation Funds Fixed Income Funds SCSM Ibbotson Balanced Fund Ticker - SCIBX Sun Capital Investment Grade Bond Fund® Ticker - SIGBX SCSM Ibbotson Growth Fund Ticker - SIBGX Sun Capital Money Market Fund® Ticker - SMFXX SCSM Ibbotson Moderate Fund Ticker - SCIMX SCSM BlackRock Inflation Protected Bond Fund Ticker - SCBIX Equity Funds SCSM Goldman Sachs Short Duration Fund Ticker - SGSSX SCSM AllianceBernstein International Value Fund Ticker - SABIX SCSM PIMCO High Yield Fund Ticker - SCPHX SCSM Columbia Small Cap Value Fund Ticker - SCDSX SCSM PIMCO Total Return Fund Ticker - SCPTX SCSM Davis Venture Value Fund Ticker - SDVVX Specialty Fund SCSM Goldman Sachs Mid Cap Value Fund Ticker - SCGMX Sun Capital Global Real Estate Fund Ticker - SCREX SCSM Invesco Small Cap Growth Fund Ticker - SCASX SCSM Lord Abbett Growth & Income Fund Ticker - SCLGX SCSM Oppenheimer Large Cap Core Fund Ticker - SOCIX SCSM Oppenheimer Main Street Small Cap Fund Ticker - SCOSX SCSM WMC Blue Chip Mid Cap Fund Ticker - SBCMX SCSM WMC Large Cap Growth Fund Ticker - SWLCX The Securities and Exchange Commission has not approved any fund’s shares as an investment or determined whether this prospectus is accurate or complete. Anyone who tells you otherwise is committing a crime. Sun Capital Advisers LLC, a Sun Life Financial Company, serves as investment adviser to Sun Capital Advisers Trust Table of Contents Fund Summaries 1 Asset Allocation Funds Fixed Income Funds SCSM Ibbotson Balanced Fund 1 Sun Capital Investment Grade Bond Fund® 59 SCSM Ibbotson Growth Fund 7 Sun Capital Money Market Fund® 63 SCSM Ibbotson Moderate Fund 13 SCSM BlackRock Inflation Protected Bond Fund 67 SCSM Goldman Sachs Short Duration Fund 72 Equity Funds SCSM PIMCO High Yield Fund 76 SCSM AllianceBernstein International Value Fund 19 SCSM PIMCO Total Return Fund 81 SCSM Columbia Small Cap Value Fund 23 SCSM Davis Venture Value Fund 27 Specialty Fund SCSM Goldman Sachs Mid Cap Value Fund 31 Sun Capital Global Real Estate Fund 86 SCSM Invesco Small Cap Growth Fund 35 SCSM Lord Abbett Growth & Income Fund 39 SCSM Oppenheimer Large Cap Core Fund 43 SCSM Oppenheimer Main Street Small Cap Fund 47 SCSM WMC Blue Chip Mid Cap Fund 51 SCSM WMC Large Cap Growth Fund 55 More About the Funds’ Investments 90 Portfolio Holdings 96 The Investment Adviser and Subadvisers 97 About the Adviser 97 About the Subadvisers 100 About AllianceBernstein L.P. 100 About BlackRock Financial Management, Inc. 100 About Columbia Management Investment Advisers, LLC 100 About Davis Selected Advisers, L.P. 100 About Goldman Sachs Asset Management, L.P. 100 About Ibbotson Associates, Inc. 100 About Invesco Advisers, Inc. 101 About Lord, Abbett & Co. LLC 101 About OppenheimerFunds, Inc. 101 About Pacific Investment Management Company, LLC 101 About Wellington Management Company, LLP 101 About the Portfolio Managers 102 Purchase, Redemption and Other Information 106 Buying and Redeeming Initial Class Shares 106 Excessive and Short-term Trading 106 Automatic Transactions 107 Valuation of Shares 107 Dividends and Distributions 107 Taxes 107 Special Considerations for Variable Products Funds 108 Financial Highlights 109 Appendix A: Information about the underlyingFunds A-1 Appendix B: Additional information about the indices B-1 This prospectus relates only to the Initial Class shares of Sun Capital Advisers Trust, which are offered through the variable annuity and variable life insurance products for which Initial Class shares of the funds serve as investment options. The Service Class shares of the funds are offered by means of a separate prospectus. Fund Summaries – Asset Allocation Funds SCSM Ibbotson Balanced Fund Investment Goal Long-term capital growth and current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold the Initial Class shares of the fund. Please note that the table below does not reflect the separate account fees charged in the variable annuity and variable life insurance contracts through which the fund is offered. If those separate account fees were reflected, the expenses shown below would be higher. Please see the prospectus for your variable contract for more details on the separate account fees. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Initial Class Management Fee 0.13% Other Expenses 0.15% Acquired Fund Fees and Expenses 0.85% Total Annual Fund Operating Expenses1 1.13% Fee and Expense Reimbursement (0.08)% Net Annual Fund Operating Expenses2 1.05% 1 Total Annual Fund Operating Expenses shown differ from the fund’s ratio of gross expenses to average net assets appearing in the financial highlights table, which includes the operating expenses of the fund but does not include any indirect expenses incurred by the fund as a result of investing in an underlying fund (“Acquired Fund Fees and Expenses”), which are required to be included in the table above. 2 Net Annual Fund Operating Expenses reflect an expense limitation agreement under which Sun Capital Advisers LLC (the “adviser”) has contractually agreed not to impose all or a portion of its management fee and, if necessary, to limit other operating expenses until at least April 30, 2011. Example This Example is intended to help you compare the cost of investing in the Initial Class shares of the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated, then redeem all of your Initial Class shares at the end of those periods. The Example also assumes that your investment has a 5% return each year. Please note that the Example does not reflect the separate account fees charged in the variable annuity and variable life insurance contracts through which the fund is offered. If those separate account fees were reflected, the costs shown below would be higher. Please see the prospectus for your variable contract for more details on the separate account fees.Although your actual costs may be higher or lower, based on the above assumptions, your costs would be: One Year Three Years Five Years Ten Years $107 $351 $615 $1,367 Portfolio Turnover The fund pays no transaction costs, such as commissions, when it buys and sells shares of the underlying funds in which it invests. The underlying funds pay transaction costs when they buy and sell securities (or “turn over” their portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the fund’s performance.During the most recent fiscal year, the fund’s portfolio turnover rate was 14% of the average value of its portfolio. Principal Investments and Strategies The fund is a “fund of funds.” The fund seeks to achieve its objective by investing in a portfolio of underlying funds. These underlying funds, in turn, invest in a variety of U.S. and foreign equity, fixed income and money market securities.
